On Rehearing.
Motion to Dismiss
The opinion of the Court was delivered by
Poché, J.
Plaintiff’s object in this suit is:
1. To obtain a decree annulling two judgments; one in favor of Haller & Bro. for the sum of $214.00, and auother in favor of Stephens in the sum of $290.00; both rendered against her pre-deceased husband and herself, on the ground that the debts sought to be enforced thereby, were debts of her husband.
2. To have her homestead rights recognized on a portion of the property seized in execution of said judgments, in ease the validity of the latter be maintained.
3. To enforce the rights of herself and of her minor children under the act known as the Homestead Act of 1852, in the event of her being defeated on both of her previous demands:
The point made in the motion is that the jurisdiction of this Court must be tested by the amount involved in the judgment sought tobe annulled or enjoined.
As shown in our previous opinion, the point applies successfully to the alleged nullity of the two judgments, the aggregate amount of which is not equal to the lower limit of our jurisdiction.
The motion must also prevail as to the demand for the sum of $1000.00 under the Act of 1852.
As the amount claimed does not exceed $1000.00, and as the prayer for the same is made in the alternative, it must therefore be treated as a separate demand, and hence it did not fall within our jurisdiction, as defined at the time that our previous opinion was rendered, anterior to the promulgation of the amendments to Art. 81 of the Constitution, which were promulgated on May 15, last past 1884. Nor. can it be maintained under our jurisdiction, as then amended, by operation of which we are vested with jurisdiction over all questions of homestead, irrespective of the amount involved. This point came up in the recent case of the State ex rel. John Davidson vs. the judges of the Court of *265Appeals, No. 9312, not yet published. In that case, after maturé reflection, we held that the amendment on this subject was not intended to cover claims arising under the provisions of the Act of 1852—erron-eously entitled a “Homestead Act.”
The motion to dismiss must therefore prevail as to those two demands.
But from the foregoing reasons it follows that we are clearly vested with jurisdiction over the claim of a homestead under the provisions -of the Act of 1865.
At the time that we rendered our previous opinion, we asserted jurisdiction on the ground that, from the pleadings and from the evidence, it appeared that the value of the property claimed as a homestead • exceeded one thousand dollars, and that this was the amount in dispute under that part of plaintiff’s suit. Gross vs. Routon, 33 Ann. 1046.
Now that the lower limit of our jurisdiction has been raised to two thousand dollars, we would be stripped of jurisdiction, were it not for the exceptional nature of the demand, over which we must retain jurisdiction by virtue of the amendment hereinabove referred to. The motion to dismiss must, therefore be denied as to that feature of the issues presented by the pleadings. Under these views our investigation